Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 02/26/2021. Currently, claims 1-24 are pending in the application. Claims 14-17 and 22-24 are withdrawn from Consideration.


Election/Restrictions

Applicant's election with traverse of Group I and Species IB, claims 1-13 and 18-21, in the reply filed on 02/26/2021 is acknowledged.

 The first traversal is on the ground(s) that the examination of all the Species would not present an undue burden on the Examiner.

This is not found persuasive and the Examiner has already established burden (as defined in M.P.E.P. 808.02) in the restriction requirement dated 12/28/2020. There is a search and/or examination burden for the patentably distinct species or device/method claims, wherein they require a different field of search (e.g., searching different classes/subclasses or electronic 


  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6, 9-13 and 18-21 are  rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the metes and bounds of the claimed invention are vague and inexplicitly defined as a result of limitation “forming an exposure line on a second area of the substrate, the exposure line being electrically connected to the driving layer; and forming a color conversion layer on the driving layer by emitting the light from the emissive layer by using the exposure line”, wherein it is not clear what the exposure line is and how it is used to emit light from the emissive layer to form the color conversion layer, and thus renders the claim indefinite. The specification or drawings explanation what the exposure line is and how it is used, and those 

 Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.

It is also to be noted here that during examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112, second paragraph is appropriate. Examiners, however, are cautioned against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly 35 U.S.C. 112, second paragraph.

Regarding Claims 2-6, 9-13 and 18-21, these are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 1.


Allowable Subject Matter

Claims 7-8 are objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method of manufacturing a display apparatus comprising: forming a color conversion layer on the driving layer by emitting the light from the emissive layer by using 

Regarding claim 8, this claim is allowable as it depends on claim 7.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        04/08/2021